Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/040,028 filed on 05/16/2022.
In the instant Amendment, claims 1, 2, 12 and 15 have been amended. Claims 7 – 9, 13 – 14, 16 and 18 – 19 has been cancelled. Claims 20 – 29 has newly added. 
Claims 1 – 6, 10, 12, 15, 17, 20 – 22, 24 – 27 and 29 have been examined and are pending in this application.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 and 08/03/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 6, 10, 12, 15 and 17 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 05/16/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 6, 10, 12, 15, 17, 20 – 22, 24 – 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Skupin (US 2019/0238609 A1) in view of Mate et al. (US 2019/0246094 A1).

Regarding claim 1, Skupin discloses: “a method comprising: 
rendering a portion of an omnidirectional video to a viewport [see para: 0034; wherein FIG. 8c assumes the buffers to be used to buffer representations coding specific tiles, while FIG. 8d assumes the buffers to be used to buffer omnidirectional representations having the scene encoded thereinto at uneven quality]; 
logging a plurality of viewport quality measurements of the viewport and associated measurement times [see para: 0020; Thus, in accordance with this aspect of the present application, the retrieving device (client) sends-out log messages logging one of a momentaneous measurement or a statistical value measuring a spatial position and/or movement of the first portion, a momentaneous measurement or a statistical value measuring a quality of the temporally-varying spatial scene as far as is encoded into the selected media segments and as far as is visible in a view section, and a momentaneous measurement or statistical value measuring the quality of the first portion or a quality of the temporally-varying spatial scene as far as is encoded into the selected media segments and as far as is visible in a view section]; 
detecting a viewport switch event [see para: 0089; Another important thing for a VR-DASH service, where asymmetric quality is offered as described above, is to evaluate how fast users switch from an asymmetric representation or a set of unequal quality/resolution representations for a Viewport to another representation or set of representation more adequate for another viewport. With such a metric, Servers could derive statistics that help them to understand relevant factors that impact the QoE. And see para: 0090]; 
Skupin does not explicitly disclose: “from among the viewport quality measurements, selecting a pre-switch measurement time 
from among the viewport quality measurements, selecting a post-switch measurement time such that a viewport quality measurement associated with the selected pre-switch measurement time 
reporting a latency value, where the latency value represents an interval between the selected pre-switch measurement time and the selected post-switch measurement time”
However, Mate, from the same or similar field of endeavor teaches: “from among the viewport quality measurements, selecting a pre-switch measurement time [see para: 0069; The transition content may include spatial portions 106 of the stored multidirectional video content which are spatially located between the current viewport 108 and the landing viewport 110, as defined at the time that the switching event is detected. That is, the spatial portions 106 may be spatially located in the angular region Δ1 in FIG. 1A, which shows the angular distance between the current viewport 108 at the time of the detection of the switching event and the landing viewport 110 at the time of the detection of the switching event. The angular region Δ1 may also be referred to as the angular skew between the current viewport 108 and the landing viewport 110]; 
from among the viewport quality measurements, selecting a post-switch measurement time such that a viewport quality measurement associated with the selected pre-switch measurement time [see para: 0104; At operation S30.2, the received video content is rendered and displayed via the limited viewport device 10. The content that is rendered and displayed via the limited viewport device 10 corresponds to a spatial portion/particular field-of-view of the corresponding multidirectional video content. The particular field-of-view with which the displayed content corresponds may change over time. As will be appreciated from the above description, the current viewport at a particular instant in time is the particular field-of-view with which the displayed content corresponds at that time]; and 
reporting a latency value, where the latency value represents an interval between the selected pre-switch measurement time and the selected post-switch measurement time [see para: 0057; 3) The end-to-end latency perceived by the user may be reduced during the device switch due to the buffering of transition content. The amount of transition content which may be buffered may depend on a capacity of the device being used, and/or may depend upon the data rates of the transition content. Further, as the buffered transition content may include information about the desired projection during the transition, a need for transcoding may be reduced. Therefore, functionality in diverse network latency situations may be improved. Also, the methods and apparatuses described herein may facilitate improved handling of devices with differing capabilities, such as a buffering capacity].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/head mounted camera system disclosed by Skupin to add the teachings of Mate as above, in order to provide content that is rendered and displayed via the limited viewport device corresponds to a spatial portion/ particular field-of-view of the corresponding multidirectional video content. The field-of-view with which the displayed content corresponds may change over time. The current viewport at a instant in time is the particular field-of-view with which the displayed content corresponds at that time. The end-to-end latency perceived by the user may be reduced during the device switch due to the buffering of transition content. The amount of transition content which may be buffered may depend on a capacity of the device being used, and/or may depend upon the data rates of the transition content. Further, as the buffered transition content may include information about the desired projection during the transition, a need for transcoding may be reduced. Therefore, functionality in diverse network latency situations may be improved. Also, the methods and apparatuses described herein may facilitate improved handling of devices with differing capabilities, such as a buffering capacity [Mate see para: 0104; 0069; 0057].

Regarding claim 2, Skupin and Mate disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Skupin does not explicitly disclose: “wherein selecting the post-switch measurement time comprises selecting a post-switch measurement time having an associated viewport quality measurement at least as great as the associated with the selected pre-switch measurement time 
However, Mate, from the same or similar field of endeavor teaches: “wherein selecting the post-switch measurement time comprises selecting a post-switch measurement time having an associated viewport quality measurement at least as great as the associated with the selected pre-switch measurement time [see para: 0104; At operation S30.2, the received video content is rendered and displayed via the limited viewport device 10. The content that is rendered and displayed via the limited viewport device 10 corresponds to a spatial portion/particular field-of-view of the corresponding multidirectional video content. The particular field-of-view with which the displayed content corresponds may change over time. As will be appreciated from the above description, the current viewport at a particular instant in time is the particular field-of-view with which the displayed content corresponds at that time].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/head mounted camera system disclosed by Skupin to add the teachings of Mate as above, in order to provide content that is rendered and displayed via the limited viewport device corresponds to a spatial portion/particular field-of-view of the corresponding multidirectional video content. The particular field-of-view with which the displayed content corresponds may change over time. The current viewport at a particular instant in time is the particular field-of-view with which the displayed content corresponds at that time. The switching event indicates that the user has switched or is intending to switch from viewing the content on the first device to viewing content on a second device, or between watching a first type of content to second type of content with the same device. The first type of content may be multidirectional and the second type of content may be limited viewport content, or vice versa [Mate see para: 0104; 0045].

Regarding claim 3, Skupin and Mate disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Skupin discloses: “wherein the omnidirectional video comprises a plurality of sub-pictures, and wherein rendering a portion of an omnidirectional video to a viewport comprises rendering an active set of at least one of the sub-pictures [see para: 0106; Thus, the following description assumes that such distribution onto buffers according to different viewport encodings, video sub-region such as tiles, associated with AdaptationSets or the like is applied. FIG. 8c illustrates the buffer fullness levels over time for two separate buffers, e.g. tile 1 and tile 2, in a tile based streaming scenario as it has been illustrated in the last but least table. Enabling a client to report fullness level of all its buffers allows that a service operator may correlate the data with other streaming parameters to understand Quality of Experience (QoE) impact of his service setup. [0107] The advantage therefrom is that buffer fullness of multiple media buffers on client-side can be reported with a metric and be identified and associated to a type of buffer. The association types are for example: Tile, Viewport, Region, AdaptationSet, Representation, Low quality version of the whole content].  

Regarding claim 4, Skupin and Mate disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
	Skupin does not explicitly disclose: “wherein detecting a viewport switch event comprises detecting an addition of a new sub-picture to the active set”.
However, Mate, from the same or similar field of endeavor teaches: “wherein detecting a viewport switch event comprises detecting an addition of a new sub-picture to the active set [see para: 0146; In the example of FIG. 4, the content provider 410 is configured to provide limited FOV or limited viewport video content 411 in addition to multidirectional video content 412. For instance, the limited viewport video content 411 may be suitable for rendering by the limited viewport device 420 and the multidirectional video content 412 may be suitable for rendering by the variable viewport device 430].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/head mounted camera system disclosed by Skupin to add the teachings of Mate as above, in order to determine the content provider is configured to provide limited FOV or limited viewport video content in addition to multidirectional video content. The limited viewport video content may be suitable for rendering by the limited viewport device and the multidirectional video content may be suitable for rendering by the variable viewport device [Mate see para: 0146].

Regarding claim 5, Skupin and Mate disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Skupin discloses: “wherein each sub-picture in the active set is associated with a sub-picture quality level, and wherein the viewport quality measurement is determined based on the sub-picture quality levels of sub-pictures in the active set [see para: 0057 - 0058].  

Regarding claim 6, Skupin and Mate disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Skupin discloses: “further comprising calculating the viewport quality measurement using a weighted average of quality levels of sub-pictures in the active set, wherein the quality levels are weighted by the area of the viewport being covered by the respective sub-picture [see para: 0097 - 0100].  

Claims 7 - 9. (Canceled).

Regarding claim 10, Skupin and Mate disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Skupin discloses: “wherein the logging of the plurality of viewport quality measurements and associated measurement times is performed on a periodic basis [see para: 0084; For the Viewport (region of interest) message, the DASH client could be asked to report whenever a Viewport change occurs, with potentially a given granularity (with or without avoiding reporting of very small movements) or with a given periodicity. Such a message could be included in the MPD as an attribute @reportViewPortPeriodicity or an element or descriptor. It could be also indicated out of band, such as with a SAND message or any other means].  

Claim 11, Canceled.

Regarding claim 12, Skupin and Mate disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Skupin does not explicitly disclose: “further comprising reporting at least one of: the viewport quality measurement associated with the selected pre-switch measurement time and the viewport quality measurement associated with the selected post-switch measurement time”.
	However, Mate, from the same or similar field of endeavor teaches: “further comprising reporting at least one of: the viewport quality measurement associated with the selected pre-switch measurement time and the viewport quality measurement associated with the selected post-switch measurement time [see para: 0069; The transition content may include spatial portions 106 of the stored multidirectional video content which are spatially located between the current viewport 108 and the landing viewport 110, as defined at the time that the switching event is detected. That is, the spatial portions 106 may be spatially located in the angular region Δ1 in FIG. 1A, which shows the angular distance between the current viewport 108 at the time of the detection of the switching event and the landing viewport 110 at the time of the detection of the switching event. The angular region Δ1 may also be referred to as the angular skew between the current viewport 108 and the landing viewport 110].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/head mounted camera system disclosed by Skupin to add the teachings of Mate as above, in order to detect the transition content may be obtained directly at the variable viewport device after the switching event has been detected. However, this may result in a higher latency, since the content will be requested from the content server (over public Internet) instead of obtaining it over a local network [Mate see para: 0069]. 

Claims 13 – 14, Canceled.

Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Claim 16, Cancelled.

Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 3 and 4.

Claims 18 – 19, Canceled.

Regarding claim 20, Skupin and Mate disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Skupin discloses: “wherein the selected post-switch measurement time is selected to have an associated viewport quality measurement within a predetermined percentage of the viewport quality measurement associated with the selected pre-switch measurement time [see para: 0071; In other words, information 74 may apply to a given time span such as, for instance, the temporal length of a media segment. It may consist of trajectory-based (x percentile, average user path) or velocity-based pairs (x percentile, speed) or distance-based pairs (x percentile, aperture/diameter/advantageous) or area-based pairs (x percentile, recommended area) or single maximal boundary values for path, velocity, distance or advantageous area. Instead of relating the information to percentiles, a simple frequency ranking could be done according to most of the users move at a certain speed, second most users move at a further speed and so on. Additionally or alternatively, information 74 is not restricted to indicate the speed of view section 28, but could likewise indicate an advantageous area to be viewed respectively to direct the portion 62 and/or 64 which is sought to track view section 28 to, with or without an indication about statistical significance of the indication such as percentage of users having complied with that indication or indication of whether the indication coincides with the user viewing speeds/view sections having been logged most often, and with or without temporal persistence of the indication. Information 74 could indicate another measure of the speed of view section 28, such as a measure for a travelling distance of view section 28 within a certain period in time, such as within a temporal length of the media segments or, in more detail, the temporal length of temporal segments 54. Alternatively, information 74 could be signaled in a manner distinguishing between certain directions of movement into which view section 28 may travel. This pertains to both an indication of speed or velocity of view section 28 into a certain direction as well as the indication of traveled distance of view section 28 with respect to a certain direction of movement].

Regarding claim 21, Skupin and Mate disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Skupin discloses: “wherein the selected pre-switch measurement time is within a predetermined pre-switch interval before the viewport switch event [see para: 0090 - 0091].

Regarding claim 22, Skupin and Mate disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Skupin discloses: “wherein the selected pre-switch measurement time is a time of the last viewport quality measurement before the viewport switch event [see para: 0090 - 0091].

Regarding claim 24, Skupin and Mate disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Skupin discloses: “wherein the selected post-switch measurement time is selected within a predetermined interval ending after the viewport switch event [see para: 0116; In a viewport-dependent streaming scenario, a DASH client downloads and prebuffers several media segments related to a certain viewing orientation (viewport). If the amount of prebuffered content is too high, and the client changes its viewing orientation, the portion of the prebuffered content to be played out after the viewport change is not presented and the respective media buffer is purged. This scenario is depicted in FIG. 8d].

Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of claim 20.

Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of claim 21.

Regarding claim 27, claim 27 is rejected under the same art and evidentiary limitations as determined for the method of claim 22.

Regarding claim 29, claim 29 is rejected under the same art and evidentiary limitations as determined for the method of claim 24.

Allowable Subject Matter
Claims 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Roccia et al (WO 2018/009746 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486